t c memo united_states tax_court james e and chung h peacock petitioners v commissioner of internal revenue respondent docket no filed date robert j chicoine and larry n johnson for petitioners robert s scarbrough gregory m hahn and roy wulf for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in and additions to petitioners' federal_income_tax as follows additions to tax sec sec sec sec year deficiency b b b b dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number sec_6653 for and fifty percent of the interest due on the underpayment due to fraud after concessions the issues for decision are relating to respondent's use of the net_worth_method a whether respondent's determination was arbitrary we hold that it was not b whether respondent adequately investigated leads relating to petitioners' cash hoard we hold that respondent did relating to petitioners' cash on hand on date and a whether petitioners had dollar_figure in cash on date as respondent contends more than dollar_figure as petitioners contend or some other amount we find that petitioners had dollar_figure in cash on date respondent concedes that for to petitioners may deduct additional_depreciation of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively on their property pincite glenstone avenue springfield missouri respondent also concedes that petitioners had a dollar_figure capital_gain in respondent concedes that dollar_figure that respondent had determined was taxable in is not taxable respondent concedes that in respondent's calculation of their unreported income petitioners' personal expenses are overstated by dollar_figure b whether as petitioners contend dollar_figure was stolen from them in date we hold that it was not c whether respondent overstated petitioners' personal expenses by dollar_figure we hold that respondent did not d whether petitioners had dollar_figure in cash on hand on date and as respondent contends about dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as petitioners contend or some other amount we hold that they had dollar_figure in cash on hand on date and whether petitioners had unreported income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in as respondent contends zero for to as petitioners contend or some other amount we hold that petitioners had unreported income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in whether petitioners are liable for additions to tax for fraud under sec_6653 for tax years to we hold that they are whether the statute_of_limitations bars assessment of tax for the years in issue we hold that it does not whether petitioners are liable for additions to tax for substantial_understatement of tax under sec_6661 we hold that they are for the years they substantially underpaid tax whether petitioners are liable for self-employment_tax under sec_1401 for the years in issue we hold that they are section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in tacoma washington when they filed the petition in this case petitioners are married and filed joint federal_income_tax returns for each of the years in issue james e peacock petitioner-husband served in the u s army for a total of years over a 26-year period he had tours of duty in korea germany and vietnam his duties included managing clubs for enlisted personnel noncommissioned officers and officers petitioner-husband retired from the army in petitioner-husband met chung h judy peacock petitioner- wife in while serving a tour of duty in korea petitioners were married in korea in petitioner-wife immigrated to the united_states in b petitioners' family petitioner-husband's parents wilma macfarland and tobey peacock were petitioner-husband's parents they were divorced before date in date wilma macfarland married winston macfarland macfarland wilma and macfarland were divorced in wilma macfarland died in wilma macfarland lived in a mobile home when she and macfarland were divorced in she had almost no assets macfarland was required by court order to make support payments to her of dollar_figure a month wilma macfarland reported no wage or self-employment_income on her tax returns for tax years to she reported less than dollar_figure as wages or self-employment_income during her life and never more than dollar_figure in any one year macfarland had almost no assets when he and wilma macfarland were divorced in after macfarland never earned more than dollar_figure a year after he reported no wage or self- employment income on his income_tax returns from until the mid-1980's macfarland worked as an apartment manager for petitioner-husband in exchange for free rent macfarland used his income from social_security to pay his expenses he was careful not to spend more than the amount of his social_security checks petitioner-husband sometimes gave macfarland small amounts of money in the mid-1980's macfarland moved into a two-bedroom cement house that he built the house was unfinished and had very little furniture in macfarland deeded the house to a friend kathleen griffin griffin but he lived in the house until just before he died in date after he died griffin sold the house for dollar_figure tobey peacock married donna peacock in tobey peacock died in tobey peacock owned a 40-acre dairy farm drove a dairy truck and raised and bred animals tobey peacock lived frugally tobey peacock reported less than dollar_figure as wages or self-employment_income during his life and never more than dollar_figure in any one year tobey peacock disapproved of petitioners' lifestyle petitioner-wife's mother il nam lee was petitioner-wife's mother il nam lee died in chang un macfarland is il nam lee's sister chang un macfarland married macfarland petitioner-husband's stepfather ki chong kim is chang un macfarland's son in chang un macfarland and ki chong kim came to the united_states for a short time and then returned to korea petitioner-wife's brothers and sisters kil lee song lee and james suil peacock jr suil peacock are petitioner-wife's brothers kyu lee is song lee's son okhee cho and k c urbon are petitioner-wife's sisters petitioners told u s immigration officials that suil peacock and k c urbon were their adopted children so suil peacock and k c urbon could immigrate to the united_states however at that time petitioners had not adopted suil peacock or k c urbon kil lee and kiye oglesby have lived together for many years but are not married kyu im koon is petitioner-wife's niece she is married to michael koon c petitioners' businesse sec_1 background petitioners owned a massage parlor known as flamingo in spanaway washington from to petitioners owned and operated massage parlors known as tokyo sauna during the years in issue they opened a tokyo sauna in joplin missouri in a second tokyo sauna in springfield missouri in and a third tokyo sauna in billings montana in they closed the tokyo sauna in joplin late in at least one of the tokyo saunas had a sign with petitioners' home phone number stating that if a customer were dissatisfied he should call petitioner-wife operation of the tokyo saunas the masseuses who worked at each of petitioners' tokyo saunas were female korean immigrants they engaged in illegal prostitution with their customers petitioners told the masseuses how to operate the business and provide services to customers petitioners regularly telephoned each tokyo sauna at each tokyo sauna one of the masseuses was the manager the manager was responsible for ensuring that petitioners got their share of each masseuse's receipts the manager was not paid extra for her managerial work petitioner-wife instructed each masseuse to record the time she spent with each customer and the price of the service on a daily sheet under the masseuse's name or initial petitioner- wife instructed the masseuses to divide the total amount of money they collected from customers by two because one-half of the receipts belonged to petitioners if a masseuse was very busy one of the other masseuses wrote some of the information on the daily sheet for her at the end of the day the daily sheet was wrapped around the day's receipts and put in the safe the tokyo saunas were primarily cash businesses petitioner-husband visited each tokyo sauna about once a month except when he was in jail in petitioner-wife often went to the saunas with him petitioner-husband collected the daily sheets and petitioners' share of the money during his visits while petitioner-husband was in jail in k c urbon or kil lee went to the saunas to collect the money and records for him and gave them to petitioner-wife masseuses myong cha jackson was a masseuse at the joplin tokyo sauna for year starting in and at the springfield tokyo sauna for years thereafter she made about dollar_figure a year working for petitioners young ju lee young ju burnett worked as a masseuse at the springfield tokyo sauna intermittently from or through she made about dollar_figure a month working for petitioners she is kiye oglesby's sister record keeping petitioner-husband brought the daily sheets to tacoma and gave them to kil lee kil lee reviewed them to see how many masseuses were working how much money each masseuse earned and the number of customers each masseuse had kil lee stored the daily sheets in a file cabinet in petitioner-wife told kil lee to burn the daily sheets he was storing thereafter kil lee or petitioner-husband burned the daily sheets after reviewing them rheda amoroso amoroso worked for kootz accounting as a bookkeeper during the years in issue she prepared monthly statements profit and loss statements and tax returns for petitioners petitioners prepared weekly receipt reports for each sauna and sent them to amoroso petitioners did not send the daily sheets to amoroso amoroso used the weekly receipt reports to compute the tokyo saunas' annual revenue and to prepare petitioners' tax returns she did not know that the masseuses kept half of the gross_receipts or that petitioners did not report all of their gross_receipts to her petitioner-husband signed and directed each masseuse to sign papers showing that masseuses were paid about dollar_figure a week petitioner-husband told the masseuses to give those payroll papers to amoroso petitioners issued forms w-2 showing that each masseuse earned substantially less than petitioners knew they earned petitioners withheld a fixed amount of taxes from the masseuses regardless of the amount they earned d the daily sheets kil lee gave to respondent in date kil lee found four sets of daily sheets that he had not burned and gave them to respondent those daily sheets show the following tokyo sauna joplin springfield billings springfield dates number number of of days masseuse sec_35 gross_receipts dollar_figure big_number big_number big_number e petitioners' net_worth overview petitioners concede that respondent computed their net_worth correctly except for the amount of their cash on hand on date and respondent did not include petitioners' personal living_expenses in the net_worth calculation on which the notice_of_deficiency was based during the years in issue petitioners gave gifts and support to suil peacock and his family had a live-in maid took trips to florida and gambled respondent did not include those expenses in the net_worth calculation in the net_worth calculation respondent took into account the fact that dollar_figure was stolen from petitioners in petitioners did not deduct a theft_loss on their tax_return petitioners' pre-1983 use of banks and other financial history petitioners borrowed dollar_figure in and dollar_figure in from the north pacific bank in tacoma washington petitioners submitted a statement of joint financial condition with their loan application after adjustment to show actual cost and accumulated depreciation and to correct for minor errors it states that petitioners had a net_worth of about dollar_figure on date petitioners did not state that they had a cash hoard on either the application they submitted for their loan or their statement of joint financial condition in petitioners reported dollar_figure of interest_income from great northwest savings and loans and north pacific bank and dollar_figure of interest_expense on loans from first interstate bank of washington home mortgage great northwest savings and loans rainier bank and north pacific bank on date petitioners owed several thousand dollars on a motor home loan with a 17-percent interest rate from to petitioners a bought four properties for a total of dollar_figure financing dollar_figure of that amount b spent dollar_figure on insurance mortgage payments licensing fees taxes and other items which they deducted on their tax returns and c provided some support for family members including suil peacock and his family song lee kil lee k c urbon and il nam lee petitioners reported that their adjusted_gross_income for that period was dollar_figure from to petitioners did not receive any gifts or inheritances that had significant value in early petitioners had outstanding loans from northwest federal puget sound national bank and first interstate bank of washington petitioners' cash hoard many people saw petitioners with large amounts of cash from to none of them counted all of the cash in michael koon petitioner-wife's nephew-in-law counted about dollar_figure of petitioners’ cash a large amount of other cash was present that he did not count petitioners buried some cash in a 5-gallon bucket under a cement walkway in their backyard in and dug it up in the parties agree that the amount financed was dollar_figure however the record shows that the amount financed was dollar_figure as discussed in par b-3-e of the opinion we find that petitioners had dollar_figure in cash on hand and a net_worth of dollar_figure on date the glenstone and valley road properties petitioner-husband obtained powers of attorney from kiye oglesby and ki chong kim dated date to deal with the property pincite glenstone avenue springfield missouri the glenstone property on their behalf on date petitioner-husband contracted with ed o day to buy the glenstone property for dollar_figure petitioner-husband paid ed o day dollar_figure in cash as a downpayment on the property on date petitioners agreed to buy property pincite valley water mill road the valley road property adjacent to the glenstone property for dollar_figure of that amount dollar_figure was due on date on date the glenstone property transaction closed and petitioner-husband gave ed o day dollar_figure in cashier's checks and a dollar_figure note twelve of the cashier's checks he gave ed o day were in amounts less than dollar_figure ki chong kim was listed as the buyer of two of the cashier's checks that petitioner-husband bought the record owners of the glenstone property were petitioners kiye oglesby and ki chong kim neither kiye oglesby nor ki chong kim knew that title to the glenstone property was in their name on date petitioner- husband signed a quitclaim_deed transferring kiye oglesby's and ki chong kim's interests in the glenstone property to himself in date petitioner-husband paid the dollar_figure that was due on the valley road property with seven cashier's checks six of which were in amounts less than dollar_figure petitioners' other use of cash to buy property in petitioners bought suil peacock a house in colorado for dollar_figure in cash in date petitioners paid dollar_figure in cash to buy a motor home petitioners made payments on the glenstone and valley road properties with cashier's checks totaling dollar_figure of those checks one was for dollar_figure one was for dollar_figure and were for dollar_figure or less petitioner-husband bought all of the cashier's checks at different banks on the same day or the same bank on different days in the mid-1980's petitioners bought property in bremerton washington by assuming a mortgage and paying dollar_figure in cash on a second mortgage on the property summary of petitioners' use of cash or cashier's checks in petitioners used cash or cashier's checks to make the following payments in amount date dollar_figure jan big_number feb big_number mar big_number apr big_number may big_number may big_number june big_number sept oct big_number total dollar_figure to description purchase of pace arrow purchase of bellew trailer payments to irs property taxes downpayment for glenstone property downpayment for valley road property second payment for glenstone property payment to irs payment to irs final payment for valley road property petitioners reported income from their saunas of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure and deducted wages of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on the schedules c they filed with their tax returns for to respectively petitioners did not pay wages petitioners did not receive gifts or inheritances of substantial value from to in date petitioner-wife reported to the tacoma police that dollar_figure in cash had been stolen from their home petitioners did not deduct a theft_loss on their tax_return petitioners had bank accounts which paid dollar_figure in interest from to dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioners also had ira accounts during the years in issue f skim formula k c urbon picked up the daily sheets and cash from the saunas for months in pursuant to petitioner-husband's instructions k c urbon reported of petitioners' share of those receipts to petitioners' bookkeeper g petitioners' convictions for income_tax evasion both petitioners pleaded guilty to income_tax evasion for on date during respondent's criminal investigation district_counsel attorney milton j carter carter informed petitioners and their attorney montie day day that respondent believed that petitioners understated their taxable_income by a total of dollar_figure for and after a recess in which day talked with petitioners day told carter that petitioners buried about dollar_figure under a concrete walkway behind their home in and dug up the money in day said that petitioners had dollar_figure from money petitioner-wife had in and an inheritance of dollar_figure that petitioners were holding for suil and about dollar_figure from tobey peacock a net_worth_method background opinion respondent used the net_worth_method to determine petitioners' income for the years in issue under the net_worth_method income is computed by determining a taxpayer's net_worth excess of the cost of assets over liabilities at the beginning and end of a year the difference between the two amounts is the increase in net_worth this difference is increased by adding nondeductible expenditures including living_expenses and by subtracting gifts inheritances loans and the like 348_us_121 an increase in a taxpayer's net_worth plus his or her nondeductible expenditures less nontaxable receipts may be considered taxable_income id in a net_worth case respondent must a establish the taxpayer's opening net_worth with reasonable certainty and b either show a likely income source or negate possible nontaxable sources holland v united_states supra pincite 82_tc_413 affd without published opinion 772_f2d_910 9th cir courts must closely scrutinize use of the net_worth_method holland v united_states supra pincite its use requires the exercise of great care and restraint to prevent a taxpayer from being ensnared in a system which is difficult for the taxpayer to refute id whether respondent's determinations of the amount of cash petitioners had on date and are arbitrary respondent determined that petitioners had dollar_figure in cash on date and dollar_figure on date and petitioners contend that respondent's determinations are arbitrary we disagree day did not give respondent's agent a net_worth statement as requested respondent's agent gathered evidence to compute petitioners' net_worth he reviewed financial statements that petitioner-husband gave to banks to obtain loans he learned that petitioners paid dollar_figure in cash for a motor home in date made a dollar_figure cash downpayment on the glenstone property in date and made other large cash expenditures in respondent's agent concluded that petitioners paid the first two large expenses from a cash hoard and the rest from their earnings in he concluded that petitioners had dollar_figure in cash on date and that it came from the tokyo saunas petitioners contend that respondent's determination about their income in is arbitrary because respondent determined that their income with only two saunas operating was larger than their income in later years with three saunas operating we disagree that this makes respondent's determination arbitrary the only documentary_evidence showing the number of employees petitioners had are the daily sheets that were not burned they show that petitioners had employees who worked days in and employees who worked days in the number of employees at each sauna appears to have varied from one to five during the years in issue the record does not show how many employees worked at each sauna in each year in issue thus the fact that the number of saunas changed may not have affected the total number of employees in any year and does not show that respondent's determination was arbitrary however as discussed at paragraph b-3-b below we agree in part with petitioners that more of petitioners' expenditures were made with funds they had before than allowed by respondent respondent also determined that petitioners had dollar_figure in cash on hand on date and the daily sheets for the months that were admitted in evidence show that petitioners' average monthly gross_receipts were about dollar_figure based on that hughes reasonably estimated that petitioners earned dollar_figure in cash each month from their tokyo sauna businesses during the years in issue petitioners point out that a senior agent who was teaching respondent's agent interview techniques testified that he suspected that petitioners made about dollar_figure per month however he also said that this estimate was not based on the investigation in this case his thoughts on this matter are made irrelevant by respondent's determination which was the result of an investigation in this case we conclude that respondent's determinations are not arbitrary whether respondent adequately investigated leads petitioners contend that respondent failed to investigate adequately leads they provided relating to their cash on hand on date we disagree petitioners point out that respondent did not investigate whether petitioners' cement walkway had been relaid even though petitioners told respondent that they had buried cash in their backyard built a cement walkway over it and relaid the cement after they broke it to get the cash petitioners argue that respondent should have checked to see if the cement had been relaid we disagree respondent does not dispute that petitioners buried cash in a 5-gallon bucket under the walkway in and dug it up in but verifying that the walkway had been relaid would not show how much cash petitioners buried or had on hand on date petitioners argue that respondent did not sufficiently interview witnesses who saw petitioners' cash we disagree respondent's agent attempted to determine how much cash petitioners had no witness counted more cash in petitioners' possession than respondent determined petitioners had and respondent would have learned nothing definite by interviewing witnesses who saw uncounted cash petitioners did not offer any worthwhile leads which respondent failed to investigate we conclude that respondent did all that was required to check leads b opening net_worth and cash on hand the parties agree about petitioners' opening net_worth for the years in issue except for the amount of cash they had on hand on date and respondent contends that petitioners had a cash hoard of dollar_figure on date petitioners contend that they had more than dollar_figure in cash on that date dollar_figure from wilma macfarland dollar_figure from tobey peacock dollar_figure from black market sales and skimming from slot machines in vietnam and more than dollar_figure from previously_taxed_income we conclude that petitioners had much less than dollar_figure in cash on hand on date from the sources they claimed but that they had more than respondent determined as discussed above at par a-2 and below at par b-3-e we conclude that petitioners had dollar_figure in cash on hand on date and dollar_figure on date and cash hoard sources asserted by petitioners a wilma macfarland petitioners claim that they received dollar_figure in cash from wilma macfarland petitioners claim that the dollar_figure includes a dollar_figure loan that wilma macfarland made to petitioner-husband on date with the understanding that the money would be repaid on demand without interest but that any balance due when wilma macfarland died would be considered paid in full wilma macfarland died a few months after date petitioner- husband testified that he had not repaid any of the dollar_figure when she died there is no credible_evidence that wilma macfarland had a significant amount of money she had few assets when she and macfarland were divorced in macfarland was required by court order to make support payments to her of dollar_figure a month she reported receiving less than dollar_figure as wages or self-employment_income on her income_tax returns during her life and never more than dollar_figure in any year she did not report any wages or self- employment income on her income_tax returns for to we conclude that wilma macfarland was not the source of a significant amount of petitioners' cash hoard b tobey peacock petitioners claim that they received dollar_figure in cash from tobey peacock as follows dollar_figure in for suil peacock's education dollar_figure which right before tobey peacock died in he told petitioner-husband that he had hidden on his farm and that he wanted petitioner-husband to have and dollar_figure at various times over the years petitioners point out that petitioner-husband was tobey peacock's only son there is no credible_evidence in the record that tobey peacock had a significant amount of money tobey peacock reported less than dollar_figure as wages or self-employment_income on his income_tax returns during his life and never reported more than dollar_figure in any year we do not believe that he gave petitioners money especially considering that he disapproved of their lifestyle we conclude that tobey peacock was not a source of a significant amount of petitioners' cash hoard c winston macfarland petitioners claim that macfarland gave them dollar_figure in to buy an interest in the glenstone property for his stepson ki chong kim because he thought the gift would help save his marriage to chang un macfarland the documents relating to petitioners' purchase of the glenstone property do not show that macfarland was involved in the transaction ki chong kim's name was on a deed to the glenstone property but he never knew he had an interest in the property petitioners transferred ki chong kim's interest in the glenstone property to themselves a few months after they bought it petitioners claim they transferred the property to themselves because macfarland told them to do so after chang un macfarland and ki chong kim moved to korea and macfarland lost hope of reconciliation we disagree macfarland had few assets when he and wilma macfarland were divorced in after macfarland never reported on his income_tax returns that he had earnings_of more than dollar_figure per year after he did not report any wage or self-employment_income on his income_tax returns macfarland worked as an apartment manager for petitioner-husband from until the mid- 1980's in exchange for free rent macfarland used his social_security income to pay his expenses he was careful not to spend more than the amount of his social_security checks petitioner- husband occasionally gave macfarland small amounts of money the two-bedroom house that macfarland built and occupied was unfinished and had very little furniture there is no credible_evidence that macfarland contributed dollar_figure to buy the glenstone property the documents associated with petitioners' purchase of the glenstone property do not show that macfarland was involved the person for whom macfarland allegedly bought the property ki chong kim did not know he had an interest in the property we conclude that macfarland did not contribute dollar_figure to buy the glenstone property d petitioner-husband's claimed dollar_figure from skimming and black market sales in vietnam petitioner-husband claims that he brought dollar_figure in cash to the united_states when he returned from vietnam he testified that he got the dollar_figure in vietnam during and by skimming money from u s army slot machines and by selling beer and soda on the black market petitioner-husband testified that he did not tell anyone except petitioner-wife about his activities in vietnam because he did not want people to know he had a lot of cash and that they did not make this claim when he was being prosecuted for income_tax evasion for because he knew that his actions had been illegal petitioners first made this claim during the trial of this case we are not convinced by petitioners' belated claim that petitioner-husband brought a significant amount of cash to the united_states from vietnam or that they still had it on date e petitioners' claimed cash hoard from previously_taxed_income petitioners' claim that they had more than dollar_figure on date that they had saved from previously_taxed_income was vague and unsubstantiated we believe however that they had saved a substantial amount of cash from previously untaxed skimmed income since they had been operating massage parlors since f physical evidence of petitioners' cash hoard petitioners contend that they have shown that they had more than dollar_figure of cash on hand at the beginning of because at least dollar_figure could fit into a 5-gallon plastic bucket like the one they buried in their yard or a grocery bag like michael koon saw we disagree respondent does not dispute that dollar_figure could fit into a 5-gallon bucket or a grocery bag if the denomination of the bills were large however there is no evidence that more than dollar_figure was ever counted many people saw that petitioners had a large amount of cash however the only witness who said he counted any of petitioners' cash michael koon said that he counted dollar_figure and that he believed he had counted about one-third of the cash that was present petitioners contend that the fact that they used an ice chest to transport cash to las vegas establishes that they had a large amount of cash on hand petitioners' proof is vague at best there is no credible_evidence about the amount of cash in the ice chest petitioners did not prove the denominations of the bills in the bucket grocery bag or ice chest petitioners contend that the dollar_figure difference between the listed liquid_assets and the dollar_figure subtotal for liquid_assets on a loan application dated date shows that they had a large cash hoard at that time we disagree the difference is a mistake not evidence of a cash hoard petitioners make a similar mistake under nonliquid assets where they report that dollar_figure for liquid_assets plus dollar_figure for automobiles and dollar_figure for furniture and personal_property equals total assets of dollar_figure g conclusion regarding cash hoard sources alleged by petitioners we conclude that petitioners vastly exaggerated the amount of cash they received from these sources respondent's skim formula k c urbon picked up the daily sheets and cash from the saunas for months in pursuant to petitioner-husband's instructions k c urbon reported of petitioners' share of the receipts to petitioners' bookkeeper applying the formula to the receipts shown on the four daily sheets in evidence produces the following results joplin springfield springfield billings date date date date total receipts dollar_figure dollar_figure petitioners' share big_number big_number multiplied by big_number big_number reported amounts big_number big_number difference dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure thus petitioners told their bookkeeper about of their one- half share of the gross_receipts shown on these four daily sheets petitioners contend that there is no proof that they used the skim formula in other months we disagree k c urbon testified that petitioner-husband instructed her to use it and that she did for months in respondent did not determine petitioners' sauna income by applying the formula however the application of the skim formula to the months for which daily sheets exist shows that respondent's determination is reasonable petitioners' tokyo sauna income petitioners argue that respondent's determination of the amount of petitioners' income from the tokyo saunas for is too large compared to the other years in issue because there is no evidence that the two tokyo saunas petitioners owned in had greater total earning capacity than the three they owned in and we agree with petitioners in part a petitioners' income from the tokyo saunas the following chart shows the amount of petitioners' income from tokyo saunas as implied from respondent's determination that petitioners had dollar_figure cash on hand on date and from our conclusion that they had dollar_figure cash on hand on that date income from saunas reported by petitioners dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unreported income from saunas if petitioners big_number big_number big_number big_number big_number had dollar_figure in cash on date total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sauna income if petitioners had dollar_figure in cash on date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure b petitioners' large cash purchases early in hughes concluded that petitioners had cash on hand on date of dollar_figure based on the fact that petitioners spent dollar_figure in date and dollar_figure in date he also concluded that the tokyo saunas did not produce that much income for petitioners in the first months of we think that analysis is correct except as discussed next we believe the tokyo saunas did not provide funds in for the dollar_figure expenditure on date the dollar_figure expenditure on date and the dollar_figure petitioners spent in date for the glenstone property we believe that the date amount was paid before petitioners could have saved enough cash to have paid it from their earnings we believe that petitioners' saunas produced income to make their other dollar_figure of cash purchases in where the commissioner has determined a deficiency using the net_worth_method we may adjust a determination of opening net_worth shown by the trial record to be unrealistic 298_f2d_784 3d cir affg in part on this issue tcmemo_1960_160 251_f2d_311 9th cir affg tcmemo_1956_112 22_tc_912 affd sub nom 230_f2d_336 7th cir thus we conclude that petitioners had cash on hand of dollar_figure on date we also conclude that petitioners saved most of the dollar_figure from unreported income they received before based on our holding tokyo saunas produced income for petitioners in of dollar_figure c petitioners' use of credit cards petitioners contend that respondent did not properly account for credit card receipts in determining that petitioners had dollar_figure in cash each year because petitioners had to pay the masseuses their one-half of the credit card receipts in cash we disagree first petitioners have not shown that the volume of credit card sales is significant petitioners contend that the credit card receipts were up to percent of their total receipts we disagree petitioners only accepted credit card payments for about year there is no convincing evidence of the total amount of petitioners' credit card receipts the unburned daily sheets show that the amount of credit card receipts was for less than percent of total billings receipts for days in and there are no credit card receipts for the springfield daily sheets for petitioners and respondent agree that petitioners had considerably less income in than the other years in issue thus we are not convinced that the credit card volume was significant second petitioners contend that each credit card sale reduced the amount of cash they received from the business because petitioners paid the masseuse her share in cash we disagree if a customer paid 2x dollars by credit card and petitioners paid 1x dollars in cash to the masseuse petitioners would receive all of the credit card payments the fact that petitioners did not split the credit card payment with the masseuse offsets the fact that petitioners paid the masseuse her one-half in cash d masseuses' average earnings petitioners contend that respondent determined that petitioners received more income from the tokyo saunas than the total amount the masseuses earned which petitioners contend shows that respondent's determination is in error since petitioners and the masseuses each got one-half of the payments petitioners based this contention on the assumption that there were masseuses in in in in and in and based on what petitioners claim to be a high average of dollar_figure per year per masseuse we disagree petitioners' approach is accurate only if petitioners' assumption about the number of masseuses and their average income is accurate no reliable records are available that show how many masseuses worked at the saunas petitioner-husband testified that they had six masseuses in on brief petitioners estimate that they had seven masseuses in the unburned daily sheets show that they had masseuses in date petitioner-husband testified that one to five masseuses worked at each sauna at any given time petitioners do not contend that tokyo saunas paid a significant amount of credit card merchant fees petitioners argue that petitioners did not have more income than the total amount reported as income on federal_income_tax returns filed by the masseuses we disagree the masseuses reported their income based on inaccurate forms w-2 that they received from tokyo saunas thus petitioners have not established that the masseuses' returns show how much income petitioners received e opening net worth-conclusion the parties agree that petitioners' opening net_worth was dollar_figure before considering the amount of their cash on hand we have found that petitioners had dollar_figure in cash on date therefore we conclude that petitioners had an opening net_worth of dollar_figure on date petitioners' theft claim petitioners claim that dollar_figure in cash was stolen from them in date and that respondent's dollar_figure opening cash on hand figure on date is understated by that amount in date petitioner-wife reported to the tacoma police that dollar_figure in cash had been stolen from her home petitioner- wife told the police that it had been her mother's money before trial in response to an order of the court respondent gave petitioners the amount of income each masseuse had reported without showing the masseuses' names we do not believe that the dollar_figure was stolen from petitioners the record gives us several grounds on which to doubt petitioner-wife's credibility petitioners concede that il nam lee never gave them any money petitioners contend that petitioner-wife was referring to petitioner-husband's mother not her own mother we find that to be an implausible attempt to evade the effect of her prior reference to her mother petitioner-wife admits to giving false information to u s immigration officials to help suil peacock and k c urbon immigrate to the united_states she testified that she never saw any of the financial records from the saunas but she received the sheets and the money when petitioner-husband was in jail in we are not convinced that dollar_figure was stolen from petitioners in date petitioners' personal expenditures respondent concedes that petitioners gave suil peacock dollar_figure in instead of dollar_figure a reduction of dollar_figure as respondent determined in the notice_of_deficiency petitioners contend that respondent's dollar_figure concession results in an overpayment for we disagree respondent did not include petitioners' living_expenses in respondent's net_worth calculation and contends that this offsets respondent' sec_5 petitioners' net_worth is increased by the amount of the funds they transferred to suil peacock concession petitioners argue that respondent already included living_expenses in respondent's determination we disagree respondent did not include petitioners' living_expenses in the original net_worth calculation we conclude that those expenses offset respondent's dollar_figure concession and that respondent did not overstate petitioners' personal expenditures petitioners' unreported taxable_income respondent determined that petitioners had unreported income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and big_number in based on respondent's concessions and the foregoing we conclude that petitioners had unreported taxable_income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in respondent does not contend that petitioners are liable for larger deficiencies than respondent determined in the notice_of_deficiency for any of the years in issue due to the omission of petitioners' personal living_expenses from respondent's net_worth calculation respondent bears the burden_of_proof under rule a if respondent raises new_matter which either alters the original deficiency or requires the taxpayers to present different evidence 102_tc_149 95_tc_579 77_tc_881 we conclude and petitioners do not contend otherwise that this is not new_matter under rule a for which respondent bears the burden_of_proof because raising those expenses as offsets does not require petitioners to offer any different evidence and does not increase the original deficiency c additions to tax for fraud under sec_6653 background respondent determined that petitioners are liable for additions to tax for fraud for and for and if any part of a tax underpayment is due to fraud the addition_to_tax under sec_6653 i sec_50 percent of the underpayment and the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 for that part of the underpayment that is due to fraud for and the addition_to_tax for fraud under sec_6653 i sec_75 percent of the part of the underpayment that is due to fraud and the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 for that part of the underpayment that is due to fraud under sec_6653 and b if respondent establishes that part of the underpayment is due to fraud the additions to tax apply to the entire underpayment except with respect to any part that petitioners show is not due to fraud sec_6653 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b for purposes of sec_6653 fraud means actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or intentionally committing an act specifically to evade a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 respondent must prove the existence of an underpayment 94_tc_654 respondent may not rely on petitioners' failure to carry their burden_of_proof as to the underlying deficiency parks v commissioner supra pincite 92_tc_661 respondent must also prove that petitioners intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 84_tc_405 80_tc_1111 respondent must prove that each spouse is liable for the additions to tax for fraud sec_6653 for and sec_6653 for and thus respondent must prove that each spouse committed fraud 56_tc_982 affd 470_f2d_87 1st cir 56_tc_213 underpayment_of_tax for the years in issue petitioners argue that respondent has not proven by clear_and_convincing evidence that petitioners underpaid tax respondent may prove that an underpayment exists by proving that the taxpayer had a likely source of unreported income holland v united_states u s pincite or if a taxpayer alleges that he or she had a nontaxable income source by disproving the alleged nontaxable source 355_us_595 petitioners underreported their income by dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner-husband testified that petitioners earned about dollar_figure per month from their saunas petitioners reported significantly less than that amount each year in issue we conclude that respondent has proven by clear_and_convincing evidence that petitioners unreported their income for each of the years in issue fraudulent intent fraudulent intent may be proven by circumstantial evidence 829_f2d_828 9th cir affg tcmemo_1986_223 rowlee v commissioner supra 79_tc_995 affd 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 several badges_of_fraud are present in this case a substantially underreporting income for several years b receiving income from illegal sources c maintaining inadequate records d destroying records e providing incomplete or false information to the tax_return_preparer f filing false payroll tax returns g giving implausible or inconsistent explanations of behavior and h using cash and cashier's checks extensively 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg tcmemo_1969_48 a pattern of large understatements of income consistently underreporting income for several years especially with discrepancies of percent or more between net_income and net_income reported on tax returns is a badge of fraud holland v united_states supra pincite 451_f2d_197 3d cir affg tcmemo_1970_37 and tcmemo_1970_144 petitioners reported income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in they underreported their income by dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in they both knew that they were substantially underreporting their income this badge of fraud applies to both petitioners for each year in issue b income from illegal sources a taxpayer's receipt of illegal income is a badge of fraud bradford v commissioner supra pincite 620_f2d_712 9th cir both petitioners knew that their income in the years in issue was from an illegal source c inadequate records destroying records and reporting false information to their tax_return_preparer failing to maintain accurate records is a badge of fraud 301_f2d_484 5th cir affg tcmemo_1959_172 295_f2d_336 5th cir affg 31_tc_690 see alexander shokai inc v commissioner tcmemo_1992_41 affd 34_f3d_1480 9th cir destroying records and providing incorrect information to a tax_return_preparer are also badges_of_fraud 317_us_492 destroying records 67_tc_143 giving incorrect information to tax_return_preparer petitioner-wife told kil lee to burn the daily sheets he was storing petitioner-husband destroyed daily records of receipts and gave false weekly summaries of their receipts and false information about their expenses to their tax_return_preparer this badge of fraud applies to both petitioners for each year in issue d filing false payroll tax returns filing false payroll tax returns is an indication of fraud see estate of santuccio v commissioner a memorandum opinion of this court dated date petitioner-husband directed that pre-signed payroll papers be prepared and provided to petitioners' income_tax_return_preparer showing that masseuses were paid about dollar_figure a week petitioner-husband withheld taxes from the masseuses at a fixed amount regardless of how much money the masseuses earned and issued forms w-2 which he knew showed substantially less income than the masseuses earned this badge of fraud applies to petitioner-husband for each year in issue e implausible or inconsistent explanations implausible or inconsistent explanations of behavior by a taxpayer can show fraudulent intent bradford v commissioner supra pincite many of petitioners' explanations of their behavior are implausible or inconsistent petitioner-husband testified that the joplin tokyo sauna closed due to zoning changes however it closed because prostitution was occurring on its premises petitioner-husband stated that he did not keep money in banks yet petitioners maintained bank accounts which paid dollar_figure in interest from to and ira accounts during the years in issue petitioner-wife denied that she reviewed any daily sheets yet k c urbon gave the sauna expense records to petitioner-wife petitioners contend that petitioner- wife was too sick to run the business and that she did not visit the saunas after however the masseuses testified that petitioner-wife visited the saunas after petitioners' claim that dollar_figure of their cash on hand on date came from wilma macfarland tobey peacock and macfarland is implausible petitioner-wife admitted that she lied to u s immigration officials so her relatives could enter the united_states petitioner-husband testified that he made money in vietnam on the black market and by skimming cash from slot machines petitioner-husband testified that when his father died he removed dollar_figure from his stepmother's property without telling her both petitioners instructed the masseuses not to tell others of the correct amount of income they earned petitioners' testimony frequently was implausible inconsistent or showed that they had a propensity for unscrupulous behavior this badge of fraud applies to both petitioners for each year in issue f dealings in cash and cashier's checks petitioners dealt extensively in cash to avoid scrutiny of their finances a factor which can suggest fraud bradford v commissioner f 2d pincite petitioner-husband used cashier's checks under dollar_figure to avoid reporting requirements see sec_6050i petitioner-wife received cash from the masseuses in petitioner-husband's absence petitioners bought properties with cashier's checks in both petitioners' names this badge of fraud applies to both petitioners for each year in issue g petitioners' other contentions petitioners contend that petitioner-wife was too sick and distraught by her mother's death to have intended to evade taxes or be liable for fraud in the years in issue we disagree petitioner-wife clearly participated in supervising the saunas and in the scheme to skim cash from them in the years in issue h conclusion respondent has shown by clear_and_convincing evidence that both petitioners fraudulently intended to underpay tax for each of the years in issue items attributable to fraud respondent has shown by clear_and_convincing evidence that petitioners' entire underpayment_of_tax for each year in issue was intentional and due to fraud thus petitioners are liable for the additions to tax under sec_6653 and for and and under sec_6653 and b for and with respect to the entire underpayment_of_tax for each year whether petitioners are collaterally estopped from denying fraud for petitioners contend that they are not collaterally estopped from denying fraud for because the government violated their rights under 373_us_83 by failing to disclose exculpatory evidence during their criminal prosecution federal and state prosecutors must disclose all evidence that exculpates defendants in a criminal prosecution id both petitioners pleaded guilty to tax_evasion for taxpayers who have been convicted of income_tax evasion for a tax_year generally are collaterally estopped from denying fraud for that year 708_f2d_243 6th cir affg tcmemo_1981_1 petitioners contend that memoranda of interviews of witnesses such as kil lee and kiye oglesby are exculpatory petitioners contend that they did not consider whether there were brady violations in their decision to plead guilty because they first learned about brady violations at the trial in this case petitioners contend that they are not collaterally estopped from denying that they are liable for additions to tax for fraud for we disagree first the memoranda of interviews are not in the record second the memoranda of interviews are not exculpatory third it generally is not appropriate to collaterally attack a criminal proceeding in a later civil_proceeding see 354_f2d_274 ochs v commissioner tcmemo_1986_595 we conclude that petitioners are collaterally estopped from denying that they are liable for the addition_to_tax for fraud for conclusion we conclude that respondent proved by clear_and_convincing evidence that both petitioners are liable for additions to tax for fraud for each of the years in issue d statute_of_limitations petitioners allege that the statute_of_limitations bars assessment and collection of tax for the years at issue respondent argues that the 3-year limit on the time to assess tax under sec_6501 does not apply here because petitioners' underpayments were due to fraud we have found that petitioners committed fraud thus there is no limit on the time respondent may assess tax sec_6501 54_tc_1011 we hold that the statute_of_limitations does not bar respondent from assessing and collecting tax for the years in issue e substantial_underpayment of tax under sec_6661 respondent determined that petitioners are liable for the addition_to_tax for substantial_understatement_of_income_tax under sec_6661 if assessed after date the addition_to_tax i sec_25 percent of any underpayment attributable to the understatement sec_6661 90_tc_498 a substantial_understatement is one which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the commissioner may waive this addition_to_tax if the taxpayer had reasonable_cause for the understatement and acted in good_faith sec_6661 petitioners contend that they did not substantially understate their income for or petitioners raise no other defense we hold that petitioners are liable for the addition_to_tax under sec_6661 if the rule computation shows that there is a substantial_understatement f self-employment_tax under sec_1401 sec_1401 imposes a tax on net_earnings from self- employment defined as gross_income derived from carrying_on_a_trade_or_business less allowable deductions sec_1402 sec_1_1401-1 income_tax regs petitioners did not argue this issue at trial or on brief we find that petitioners are liable for self-employment_tax for the years in issue to reflect the foregoing decision will be entered under rule
